Citation Nr: 1042684	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.  

This appeal arises from June and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of a compensation initial rating for bilateral hearing 
loss is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

This appeal arose from a June 2006 rating decision which granted 
service connection for tinnitus and assigned a 10 percent  
rating.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
491.  


Initial Rating for Tinnitus

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing clinical findings with the criteria set forth in the 
rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Schedule for Rating Disabilities provides a 10 percent rating 
for tinnitus whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2010).  Furthermore, the Federal Circuit in Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006) upheld VA's interpretation of 
Diagnostic Code 6260, which is that a Veteran is entitled only to 
a single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned the 
maximum 10 percent schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award increased compensation for tinnitus, the 
Veteran's appeal with respect to this issue must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A higher initial rating for tinnitus is denied. 





REMAND

The claims folder includes two VA records from audiology dated in 
October 2007 and January 2008, that make reference to reports of 
audiometric evaluations of the Veteran's hearing, the specific 
results of which have not been associated with the file.  As 
these records are relevant to the issue of the initial rating of 
the Veteran's service connected bilateral hearing loss, the claim 
must be remanded to obtain these records.  

In addition, the Board has noted the Veteran was last given a VA 
audiological evaluation for rating purposes in July 2006.  The 
Veteran should be afforded another VA audiological evaluation 
which includes a controlled speech discrimination test (Maryland 
CNC) and puretone audiometry test, as it is unclear whether the 
previously mentioned October 2007 and January 2008 evaluations 
would include such tests.  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all health 
care providers who have evaluated his 
hearing since April 2008.  With any 
necessary authorization from the Veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran and request the VA October 2007 
and January 2008 audiograms of the 
Veteran be obtained.  If those results 
have been plotted on a graph only, 
request the results be interpreted and 
the puretone thresholds for each ear at 
1000, 2000, 3000, and 4000 Hertz be 
reported.  

2.	Afford the Veteran a VA audiological 
evaluation to determine the current 
severity of his service-connected hearing 
loss.  

3.	If the benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


